Citation Nr: 1232348	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic jaw disability, claimed as pain and popping.

2.  Entitlement to service connection for chronic headaches, to include as secondary to chronic jaw disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

This matter was previously before the Board in July 2010 and October 2011 at which time it was remanded for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran seeks service connection for a chronic jaw disability that he asserts is manifested as a result of his period of active service.  In his February 2006 claim, he explained that he had a tooth pulled while on active duty, and that his jaw was injured during the extraction.  He added that this condition would cause popping and headaches.

In correspondence dated in August 2010, the Veteran reiterated that he had a wisdom tooth pulled, and that since that time he experienced difficulty swallowing and chewing.  He also had loss of hearing, and a voice change.  He indicated that he experienced trauma to his jaw when he had his wisdom tooth pulled, and that this was when his symptoms began.

A July 2010 VA examination report reflects a reported a history of jaw clicking since 2000 and headaches since 2007.  The examiner diagnosed left temporomandibular joint disc displacement with reduction due to chronic bruxism and/or congenital malocclusion.  The examiner also stated that impacted third molars were extracted in September 1998, and the area healed without complications.

In an October 2011 addendum to the July 2010 VA examination report, the VA examiner concluded that it was less likely as not that the reducing temporomandibular joint disc displacement was the result of the extraction of his impacted third molars in September 1998.  He based his decision on the fact that the molars were extracted in 1998 without complication, and there were no records to indicate any subsequent jaw symptoms or treatment of jaw pain.  The examiner opined that the most likely cause of the Veteran's pain was grinding and/or clenching of his teeth, which was not caused by service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

In this case, the Veteran apparently reported to the examiner that his jaw clicking began in 2000 and that his headaches arose in 2007.  The examiner relied on this information in forming his opinion.  However, the Veteran's history of difficulty swallowing appears to have existed since his 1998 surgery.  This factor was not addressed by the examiner.  As such, a new medical opinion is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With regard to the issue of service connection for chronic headaches, this issue is inextricably intertwined with the Veteran's pending claim of service connection for a chronic jaw disability.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran's claims for service connection for a chronic jaw disability and for headaches, that have not yet been associated with the claims file.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall obtain an addendum to the August 2011 and October 2011 VA examination reports, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current chronic jaw disability is etiologically related to any incidents of the Veteran's period of active service, including the 1988 wisdom tooth extraction.

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology (to wit, that he has had jaw symptoms, including difficulty swallowing ever since the 1998 wisdom tooth extraction).  See Dalton, 21 Vet. App. at 23  (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  If and only if the above examination yields a positive nexus opinion relating the Veteran's current jaw disability to his active service, the RO/AMC shall schedule the Veteran for an examination to determine the nature and etiology of any chronic headache disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that a current chronic headache disability began in active service or is the result of a disease or injury in active service.

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any headache disability found on examination was either (a) caused by, or (b) is aggravated (permanently worsened) by the chronic jaw disability. 

In doing so, the examiner must consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton, 21 Vet. App. at 23.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.

If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


